IN THE COMMONWEALTH COURT OF PENNSYLVANIA


John P. Sivick,                     :
                  Petitioner        :
                                    :
                  v.                :
                                    :
State Ethics Commission,            :   No. 252 C.D. 2018
                 Respondent         :

                               ORDER

            AND NOW, this 6th day of February, 2018 it is ORDERED that
the above-captioned opinion filed January 3, 2019, shall be designated
OPINION rather than MEMORANDUM OPINION, and it shall be reported.


                                  ___________________________
                                  ANNE E. COVEY, Judge